10-2121-ag
         Lian v. Holder
                                                                                       BIA
                                                                               A077 957 412
                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 13th day of September, two thousand eleven.
 5
 6       PRESENT:
 7                RALPH K. WINTER,
 8                JOSÉ A. CABRANES,
 9                ROBERT D. SACK,
10                     Circuit Judges.
11       ______________________________________
12
13       YONG XIU LIAN,
14                Petitioner,
15                                                              10-2121-ag
16                        v.                                    NAC
17
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       ______________________________________
22
23       FOR PETITIONER:               Lee Ratner, Michael Brown, New York,
24                                     New York.
25
26       FOR RESPONDENT:               Tony West, Assistant Attorney
27                                     General; Paul Fiorino, Senior
28                                     Litigation Counsel; Judith R.
29                                     O’Sullivan, Trial Attorney, Office
30                                     of Immigration Litigation, Civil
31                                     Division, United States Department
32                                     of Justice, Washington, D.C.
 1
 2       UPON DUE CONSIDERATION of this petition for review of a

 3   Board of Immigration Appeals (“BIA”) decision, it is hereby

 4   ORDERED, ADJUDGED, AND DECREED that the petition for review

 5   is DENIED.

 6       Yong Xiu Lian, a native and citizen of the People’s

 7   Republic of China, seeks review of a May 13, 2010, decision

 8   of the BIA denying her motion to reopen her removal

 9   proceedings.     In re Yong Xiu Lian, No. A077 957 412 (B.I.A.

10   May 13, 2010).    We assume the parties’ familiarity with the

11   underlying facts and procedural history of the case.

12       We review the BIA’s denial of a motion to reopen for

13   abuse of discretion.     See Ali v. Gonzales, 448 F.3d 515, 517

14   (2d Cir. 2006).    The BIA did not abuse its discretion in

15   denying Lian’s motion to reopen as untimely.      See id.   A

16   motion to reopen must generally be filed no later than 90

17   days after the date on which the final administrative

18   decision was rendered in the proceedings sought to be

19   reopened.    See 8 U.S.C. § 1229a(c)(7)(C).   There is no

20   dispute that Lian’s motion to reopen, filed in August 2009,

21   more than four years after the BIA affirmed the IJ’s denial

22   of her asylum application, was untimely.      See id.

23


                                     2
 1       Furthermore, the BIA did not err in concluding that

 2   Lian failed to submit material evidence of changed country

 3   conditions as required to warrant consideration of her

 4   untimely motion.   See 8 U.S.C. § 1229a(c)(7)(C)(ii).     Lian

 5   argues that the 2007 U.S. Department of State Profile of

 6   Asylum Claims and Country Conditions (“2007 Profile”) shows

 7   changed country conditions, pointing to the 2005

 8   implementation of regulations in China which gave certain

 9   legal rights to registered religious groups, but not to

10   unregistered religious groups.    However, the 2007 Profile

11   indicates that this regulation is not a change in China’s

12   policy, stating while “[s]ome argue that the new regulations

13   foster a more tolerant atmosphere . . . others point out

14   that the new regulations merely codify past practice.”     In

15   addition, although the 2007 Profile acknowledges China’s

16   repression of unsanctioned churches, as the BIA found,

17   similar conditions existed prior to Lian’s 2003 hearing, as

18   reflected in evidence she submitted before the immigration

19   judge (“IJ”).

20       Lian further argues that the BIA erred in discounting a

21   village committee notice she submitted with her motion to

22   reopen.   However, the BIA did not err in according the

23   village notice minimal weight because it was unsigned and

24   unauthenticated.   See Qin Wen Zheng v. Gonzales, 500 F.3d

                                   3
 1   143, 148 (2d Cir. 2007); Matter of H-L-H-, 25 I. & N. Dec.

 2   209, 214-15 (B.I.A. 2010).    Lian argues that Qin Wen Zheng

 3   does not support the BIA’s decision not to credit the notice

 4   because, unlike the petitioner in that case, the IJ found

 5   her testimony credible.   Contrary to Lian’s contention,

 6   however, the IJ did not find her credible, but rather found

 7   significant reasons to doubt her credibility before denying

 8   her claim on alternative grounds.     Accordingly, the BIA

 9   reasonably found that Lian failed to demonstrate a material

10   change in country conditions, and did not abuse its

11   discretion in denying her motion to reopen as untimely.      See

12   8 U.S.C. § 1229a(c)(7)(C).

13       For the foregoing reasons, the petition for review is

14   DENIED.   As we have completed our review, any stay of

15   removal that the Court previously granted in this petition

16   is VACATED, and any pending motion for a stay of removal in

17   this petition is DISMISSED as moot.     Any pending request for

18   oral argument in this petition is DENIED in accordance with

19   Federal Rule of Appellate Procedure 34(a)(2), and Second

20   Circuit Local Rule 34.1(b).

21                                 FOR THE COURT:
22                                 Catherine O’Hagan Wolfe, Clerk
23




                                    4